Pursuant to Ind.Appellate Rule 65(D),

                                                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                           Sep 21 2012, 9:15 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

PATRICIA CARESS MCMATH                              JENNY R. BUCHHEIT
Marion County Public Defender Agency                BRANDI L. BENNETT
Indianapolis, Indiana                               Ice Miller LLP
                                                    Indianapolis, Indiana




                                IN THE
                      COURT OF APPEALS OF INDIANA


IN RE THE CIVIL COMMITMENT OF:                      )
                                                    )
J.B.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
                vs.                                 )    No. 49A04-1202-MH-85
                                                    )
COMMUNITY NORTH HOSPITAL                            )
GALLAHUE MENTAL HEALTH,                             )
                                                    )
        Appellee-Petitioner.                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Gerald Zore, Judge
                            Cause No. 49D08-1201-MH-002576


                                        September 21, 2012
               MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge

                                      Case Summary

       J.B. appeals the trial court’s order temporarily committing her at Community Hospital

North in Indianapolis (“Community”). We affirm.

                                           Issue

       The sole issue is whether there was sufficient evidence to support a temporary

commitment order.

                                           Facts

       On January 18, 2012, an Indianapolis Metropolitan Police Department officer was

called to a motel where J.B. was staying. The officer learned that J.B. was “seeing faces and

friends that do not exist.” App. p. 10. The officer also noted that J.B. had “wanted to harm

herself in the past,” that she appeared “very paranoid,” and that J.B. said she was “on meds

but would not advise what.” Id. Based on the officer’s observations, J.B. was admitted to

Community for emergency detention.

       J.B. was examined at Community by Dr. Kanwal Sidhu. J.B. told Dr. Sidhu that she

had left her home and her husband because she suspected him of putting spyware on her

computer and also said “they were monitoring her.” Tr. p. 7. J.B. appeared “very paranoid”

and seemed to think Community and Dr. Sidhu were performing some kind of experiment on

her. Id. She also related to Dr. Sidhu that in August 2011, she had gone to the top of a

parking garage and considered jumping off but at the last moment decided not to. Id.


                                             2
       Dr. Sidhu diagnosed J.B. as suffering from bipolar disorder with psychosis and being

in the midst of a manic episode. The August incident in which J.B. seriously contemplated

suicide may have been a depressive episode that had followed another manic episode, and Dr.

Sidhu feared it was “very likely” J.B. could attempt suicide again. Id. at 12. J.B. was having

difficulty sleeping and displaying paranoia, such as believing that the hospital staff was

secretly medicating her and that there were pollutants coming through the air conditioning

vents. Dr. Sidhu also noted that J.B. had rambling thoughts and agitation and that her mental

illness had led to deterioration in her judgment, reasoning, and behavior. Specifically, Dr.

Sidhu noted that J.B. had lost her job, was losing her marriage, and was socially impaired.

J.B. also did not believe she needed medication for her illness, although Dr. Sidhu stated that

bipolar mania was very effectively treated with medication and, indeed, had to be treated

with medication and not through other means such as talk therapy. Dr. Sidhu also observed

that although J.B. had attended group therapy sessions at Community, she was unable to

effectively participate in them because of her paranoia. Additionally, although J.B. initially

was placed in a unit of Community for persons with mild mental illness, she had to be

transferred to a psychotic intensive care unit for persons with extreme agitation and paranoia.

Within the first several days of J.B.’s emergency commitment, she twice had to be injected

with antipsychotic medication to sedate her. Dr. Sidhu believed J.B. needed to be committed

and put on a medication treatment plan to relieve her manic episode.

       On January 26, 2012, the trial court held a hearing to determine whether J.B. should

be subject to a temporary commitment order. After the hearing, the trial court found that J.B.

                                              3
was gravely disabled and ordered that she be committed to Community for no longer than

ninety days, or not after April 25, 2012, unless discharged earlier. J.B. now appeals.

                                                 Analysis

        Before turning to the merits of J.B.’s arguments, we address Community’s claim that

her appeal is moot because the temporary commitment order already has lapsed.1 Generally,

a case is moot when a court cannot render effective relief to an appellant. See In re

Commitment of J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002). However, this court

frequently has decided to address the merits of appeals regarding involuntary mental health

commitments, even where that commitment has already ended. See, e.g., id.; see also

Commitment of S.T. v. Community Hosp. North, 930 N.E.2d 684, 687 (Ind. Ct. App. 2010).

We have done so under the “public interest” exception to the mootness doctrine, under which

we may decide moot cases on the merits when a case involves a question of great public

interest that is likely to recur. See Golub v. Giles, 814 N.E.2d 1034, 1036 n.1 (Ind. Ct. App.

2004), trans. denied.

        Moreover, as J.B. notes, the temporary commitment order in her case is not without

possible future consequences. The first time that a person is subjected to a commitment

proceeding, a trial court may only order temporary commitment of the person, which cannot

exceeded ninety days. See Ind. Code §§ 12-26-5-11(c); 12-26-6-1. If, however, a person has


1
  It is unclear from the record whether J.B. actually stayed at Community for the full ninety days of the
temporary commitment order. Dr. Sidhu testified at the commitment hearing that “a few weeks” of
commitment to ensure that J.B. was taking her medications likely would suffice to stabilize her mental health,
or possibly even that she could be discharged to home within a week of the commitment hearing. Tr. pp. 12,
14.


                                                      4
previously been the subject of a commitment proceeding, a trial court may order a regular

commitment, which can be of indefinite length. See I.C. §§ 12-26-5-11(d); 12-26-7-5. Thus,

J.B.’s on-the-record temporary commitment order would permit a trial court in the future to

order her to an indefinite, regular commitment, while without that order it could only order a

temporary commitment. We further note that given the ninety-day time limit for a temporary

commitment, such an order likely could never be reviewed in the normal course of appellate

review. We will address the merits of J.B.’s challenge to her commitment.

       When reviewing whether the evidence supports an involuntary mental health

commitment, we consider only the evidence and reasonable inferences therefrom most

favorable to the trial court’s judgment. In re Involuntary Commitment of A.M., 959 N.E.2d
832, 834-35 (Ind. Ct. App. 2011). We cannot reweigh the evidence or judge the credibility of

witnesses. Id. at 835. If the trial court’s commitment reflects a conclusion that a reasonable

person could have made, we will affirm the order even if other reasonable conclusions are

possible. Id.

       Because civil commitment constitutes a significant deprivation of liberty, a petitioner

seeking commitment must show that the person to be committed is demonstrating something

more than “‘idiosyncratic behavior.’” Id. (quoting Addington v. Texas, 441 U.S. 418, 427,

99 S. Ct. 1804, 1810 (1979)). In Indiana, a person may be involuntarily committed only if

the petitioner proves by clear and convincing evidence that: (1) the individual is mentally ill

and either dangerous or gravely disabled; and (2) detention or commitment of that individual

is appropriate. Id. (citing I.C. § 12-26-2-5(e)(1)).

                                              5
          Here, the trial court found J.B. to be “gravely disabled.”2 The statutory definition of

that term is that a person is either “unable to provide for that individual’s food, clothing,

shelter, or other essential human needs;” or that the person “has a substantial impairment or

an obvious deterioration of that individual’s judgment, reasoning, or behavior that results in

the individual’s inability to function independently.” I.C. § 12-7-2-96. A petitioner seeking

commitment is only required to prove one of these two possibilities for grave disability. In re

Commitment of G.M., 938 N.E.2d 302, 303 n.1 (Ind. Ct. App. 2010). There is no evidence

or claim here that J.B. was unable to provide for her needs; thus, we focus solely upon

whether there was sufficient evidence of a substantial impairment or mental deterioration

making her unable to function independently.

          In J.S. v. Center for Behavioral Health, 846 N.E.2d 1106, 1113 (Ind. Ct. App. 2006),

trans. denied, this court held there was sufficient evidence of grave disability where an

individual did not believe that she was mentally ill, despite a history of such illness, did not

want to take her medication, and experienced severe psychotic symptoms when not taking

her medicine. Similarly, in In re Commitment of Bradbury, 845 N.E.2d 1063, 1065 (Ind. Ct.

App. 2006), we held there was sufficient evidence that a person suffering from a manic

episode of bipolar disorder was gravely disabled where he exhibited disorganized,

aggressive, agitated, and delusional behavior, hardly slept, had to be secluded from others,

and refused to take medication. J.B.’s situation is similar in many respects to those of the

patients in J.S. and Bradbury.


2
    J.B. makes no argument that either: (1) she was not mentally ill; or (2) that commitment was inappropriate,
                                                        6
        J.B., however, asserts that her situation is more comparable to that found in K.F. v. St.

Vincent Hosp. & Health Care Center, 909 N.E.2d 1063 (Ind. Ct. App. 2009). In that case, we

reversed a commitment order for a sixty-two year-old woman who was newly diagnosed as

bipolar and had exhibited some changed behavior, such as spending much more money than

before, going to bars several nights a week, making unusual late-night phone calls, and being

involved in multiple automobile accidents. We stated that although the woman had refused

to take medication for bipolar disorder, her wish for a second opinion regarding a “late-in-

life” diagnosis that she had that condition was “hardly a completely irrational reaction.”

K.F., 909 N.E.2d at 1067. We also observed that her long-time husband fully supported her

financially and emotionally and that he testified against her commitment. Id. Her increased

spending was explained by a recent inheritance and, although she had increased her drinking,

there was no evidence that any of her car accidents—only two of which had been deemed to

be her fault—were alcohol-related. Id.

        We conclude that K.F. is not controlling here and that J.B.’s arguments for reversal

are an invitation to reweigh the evidence, which we must decline. Dr. Sidhu presented

testimony regarding the depth and severity of J.B.’s mental illness, which on its face was

much more severe than that of the woman in K.F. J.B. clearly was suffering from severe

paranoid delusions.       Those delusions, for which J.B. refused to take recommended

medications, prevented her from participating in group therapy sessions. In the first days of

her emergency commitment, she twice had to be given antipsychotic medications to calm her


assuming she was mentally ill and gravely disabled.
                                                      7
highly-agitated state. She was unable to remain in Community’s unit for persons with mild

mental illness and had to be transferred to a unit for psychotic patients. Dr. Sidhu also noted

that J.B. had recently lost her job and was in the process of losing her marriage. To the

extent J.B. argues there was an alternative explanation for her job loss, we reiterate that we

cannot reweigh the evidence; the clearly reasonable inference to be made from the entirety of

Dr. Sidhu’s testimony was that J.B.’s mental illness was impairing her ability to hold a job, to

be married, and to have normal social relations.3 J.B. also was refusing to take medications

for her illness, which was the only effective way to treat that illness.

        We also observe that J.B.’s mother testified at the hearing in favor of temporary

commitment. She stated in part that J.B. told her that “everyone in the hospital is against

her” and that she—J.B.’s mother—was in danger just for talking to J.B. Tr. p. 25. This was

more evidence of J.B.’s severe paranoia. J.B.’s mother further testified, “We want her to

take the medicine, and then be able to come home to our house, and recover from this. And,

get the treatment she needs, but she won’t let them willingly give it to her, so here we are.”

Id. at 27. This clearly reflects the belief of J.B.’s mother that a period of commitment was,

unfortunately, required in order for J.B. to recover her mental health. No other family

members of J.B. testified. Thus, unlike in K.F., there was no testimony by any of J.B.’s

family members who were opposed to commitment.

        Also, unlike in K.F., J.B. was in uncertain living and financial arrangements when her


3
 Before the onset of her mental illness, J.B. obtained a doctorate in physical therapy. This indicates that J.B. is
capable of functioning at a very high level, mentally, and which also provides a stark contrast to her mental
state at the time of her commitment.
                                                        8
commitment was sought. She was living in a motel as a result of difficulties with her

husband and had lost her job; again, the evidence most favorable to the trial court’s judgment

was that those troubles were at least partially related to her severe mental illness. Although

J.B. may not have been starving or living on the streets, we do not believe the gravely

disabled requirement for commitment mandates a showing of homelessness and/or complete

destitution. We further note that J.B. had come extremely close to attempting suicide in the

recent past, which Dr. Sidhu clearly believed was related to her mental illness and that there

was a significant risk she would again seriously contemplate suicide if she did not receive

proper treatment. Finally, J.B. testified during the commitment hearing that she did not

believe Dr. Sidhu had examined her thoroughly enough to make a proper diagnosis of her, as

an excuse for not wanting to take medication based on his diagnosis. Again, however, we

cannot reweigh the evidence; Dr. Sidhu is a trained physician who strongly believed

medication was the only way J.B. could get better. The trial court clearly agreed, and it is not

for this court to second-guess that determination. We conclude there is sufficient evidence

that J.B. suffered from such deterioration in her mental health that her ability to function

independently was severely comprised, rendering her gravely disabled.

                                         Conclusion

       There was sufficient evidence to support the trial court’s finding that J.B. was gravely

disabled so as to support her temporary commitment to Community. We affirm.

       Affirmed.

VAIDIK, J., and MATHIAS, J., concur.


                                               9
10